Citation Nr: 1737498	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for chronic fatigue syndrome (CFS). 

2.  Entitlement to recognition of L. K. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.

(The issue of whether withholding of VA disability compensation payments to recoup military separation pay was proper is the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1992.  L. K. is her daughter.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO.  A transcript is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to have her daughter, L. K., recognized as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  During an April 2017 Board hearing, the Veteran testified that her daughter has severe mood disorders and fibromyalgia which make it difficult to get through school and life.  She asserted L. K.'s disability began at age nine months or so. 

In a May 2012 Declaration of Dependents, VA Form 21-686c, the Veteran reported L. K.'s date of birth is in September 1985; she, therefore, attained the age of 18 years old in September 2003.

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2016).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2016).

The current record does not contain enough information and evidence to assess whether the Veteran's daughter, L. K., had been permanently incapable of self-support prior to attaining the age of 18.  The RO denied the claim based on failure to submit any evidence of treatment or a diagnosis resulting in L. K. being permanently incapable of self-support prior to the age of 18. 

However, additional evidence of record suggests that her daughter may possibly have psychiatric disabilities which have caused her to be dependent on her mother.  In a May 2017 statement, Dr. G. stated he treated L. K. from March 2013 to March 2014.  During that time, diagnoses include major depression with obsessive-compulsive features and chemical dependency.  Due to the severity of her psychological problems, L. K. lived with her mother and sister, and was dependent upon her mother both financially and in terms of her day-to-day functioning.  It was Dr. G.'s professional opinion that L. K. was incapable of living independently or managing her own financial affairs and required the necessary parenting and support provided by her mother during the periods of March 2013 to March 2014.  

Under the circumstances of this case, the Board finds that any available medical treatment records or school records that can provide more insight into L. K.'s mental and physical picture prior to attaining the age of 18 should be requested and obtained.

Regarding the claim for increased rating for CFS, in correspondence received in May 2011, a private treatment provider indicated the Veteran was only evaluated for Social Security Administration (SSA) benefits purposes.  However, no records from the SSA have been associated with the claims file.  Records from SSA are potentially relevant to the appellant's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the Veteran's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  Assist the Veteran in identifying and obtaining information and evidence to help substantiate her claim that her daughter, L. K. was permanently incapable of self-support before the age of 18 due to mental and/or physical disability.

Ask the Veteran and/or L. K. to provide or  authorize the release of records from medical care providers, including any treating pediatricians or psychologists, who have treated L. K. for any mental or physical disability that has caused claimed incapacity.

Ask the Veteran and/or L. K. to authorize the release of school records for L. K. (elementary, junior, and/or high school) prior to her attaining the age of 18.

If the identified records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified.  

3.  After completion of the above development, obtain a retrospective opinion from a VA examiner with the appropriate expertise to ascertain whether the Veteran's daughter, L. K., became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.

If a medical opinion cannot be provided without examination of L. K., then take the appropriate steps to schedule her for a VA examination.

The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing should be accomplished.

Then, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that L. K. was permanently incapable of self-support through her own efforts by reason of mental or physical defect by or before her 18th birthday, i.e., by or before September 2003.  See 38 U.S.C.A. § 101 (4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57 (a)(1)(ii), 3.356 (2016).

(a)  If the examiner determines that L. K. was capable of self-support, the VA examiner must discuss the specific evidence that establishes that she was capable of self-support with particular attention to her industrial and employment capabilities, if any.

(b)  If the VA examiner determines that L. K. was permanently incapable of self-support at the age of 18, the examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render L. K. capable of self-support at any point after age 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

Again, the VA examiner must discuss the specific evidence that establishes that L. K. is capable of self-support with particular attention to her industrial and employment capabilities, if any.

The examiner must bear in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356 (b) (2016).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.

In such cases, consideration must be given as to whether the daily activities of the child in the home and community were equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Further, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefit sought remains denied the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


